Citation Nr: 0619361	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.   Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder, to include as secondary to a knee disorder.

6.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a knee disorder.

7.  Entitlement to service connection for a ganglion cyst.

8.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the claims.

Procedural history

The appellant served in the Army Reserves from September 1976 
to September 1986, with periods of active duty for training 
(ACDUTRA) from October 17, 1976, to December 10, 1976, and 
from March 25, 1977, to May 20, 1977, and with other periods 
of inactive duty training.  In addition, a DD Form 214 
reflects that she served on active duty from April 1978 to 
April 1980, but only lists net active service of 1 year and 9 
days.

The appellant presented testimony before the undersigned 
Veterans Law Judge via videoconferencing equipment in May 
2003.  Unfortunately, the recording made of that hearing was 
deemed unusable.  [Five pages of hearing testimony were 
transcribed and are in the claims folder.]  The appellant was 
offered the opportunity to participate in another hearing, 
and she again testified at a videoconference before the 
undersigned in March 2004.  A transcript of the entire 
hearing is associated with the claims folder.

The current appellate issues were previously remanded by the 
Board in April 2004 for additional evidentiary development.  
The case has now been returned to the Board for further 
appellate consideration.

Remanded issues

As addressed in the REMAND portion of the decision below, the 
issues of entitlement to service connection for right knee, 
low back and left hip disabilities; a ganglion cyst; and a 
respiratory disorder are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

The Board's April 2004 decision denied the appellant's claim 
of entitlement to service connection for a thyroid disorder.  
The Board's decision is final, and that issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2005).

The Board remanded a claim of entitlement to nonservice-
connected pension benefits in April 2004 to determine whether 
the appellant wanted to pursue an appeal as to the denial of 
that claim.  By a December 2004 Report of Contact, the 
appellant withdrew that claim.  That issue is therefore no 
longer on appeal, if indeed it was ever on appeal.  See 
38 C.F.R. § 20.204 (2005).

FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the 
appellant experienced acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during or as a result 
of inactive duty training.

2.  The record reflects that the appellant was evaluated for 
premature ventricular contractions in June 1981.  However, 
the record does not reflect that this evaluation occurred 
during a period of ACDUTRA or inactive duty training.  
Further, at the time of a January 1982 quadrennial 
examination, it was noted that she did not have organic heart 
disease.

3.  The preponderance of the competent medical evidence is 
against a finding that the appellant's current cardiovascular 
disorder was incurred in or aggravated by her military 
service.

4.  The preponderance of the competent medical evidence is 
against finding that the appellant's current left knee 
disorder was incurred in or aggravated by her military 
service.

5.  The competent medical evidence does not reflect treatment 
for an acquired psychiatric disorder until a number of years 
after the appellant's separation from military service.

6.  The preponderance of the competent medical evidence is 
against a finding that the appellant has an acquired 
psychiatric disorder, other than PTSD, that was incurred in 
or aggravated by her military service.

7.  Although the appellant has a competent medical diagnosis 
of PTSD, the record does not include credible supporting 
evidence verifying the occurrence of the appellant's claimed 
in-service stressor.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a cardiovascular 
disorder.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2005).

2.  Service connection is not warranted for appellant's left 
knee disorder.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2005).

3.  Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a 
cardiovascular disorder, a left knee disorder, and an 
acquired psychiatric disorder to include PTSD.  After a 
careful review of the record, and for the reasons stated 
below, the Board concludes that these claims must be denied 
as the preponderance of the evidence is unfavorable.  As 
noted in the Introduction, the remaining claims (involving 
service connection for right knee, low back and left hip 
disabilities; a ganglion cyst; and a respiratory disorder) 
are being remanded for additional evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a claimant need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Here, the appellant was sent VCAA notice in the form of a 
letter dated in March 2002, before the July 2002 rating 
decision that is the subject of this appeal.  The appellant 
was also sent an additional VCAA notification letter in May 
2004.

For the reasons detailed below, the Board finds that, through 
these letters, the appellant has been amply informed of what 
is required of her and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2005).  Both the March 2002 and May 
2004 letters addressed the requirements to establish service 
connection for the claimed disabilities.  Moreover, the March 
2002 letter requested that the appellant complete an enclosed 
questionnaire regarding the sexual assault she asserted was 
the cause of her PTSD, and summarized examples of alternative 
evidence to support her claim., as mandated by Patton v. 
West, 12 Vet. App. 272 (1999) and M21-1, Part III, 5.14(c), 
which are detailed in the Board's adjudication of this claim.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  Both the March 
2002 and May 2004 VCAA letters indicated VA would obtain 
relevant records from VA or other Federal agency or 
department, and that VA would request such records from 
private sources.  In addition, these letters indicated that 
VA would provide a medical examination if it was deemed 
necessary to make a decision on the appellant's claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  Both the March 2002 and May 2004 VCAA 
letters contained language indicating the appellant should 
identify any relevant evidence she wanted VA to request on 
her behalf, and that she should submit any necessary release 
in order to obtain such evidence.  Moreover, both letters 
informed the appellant that while VA would request private 
records, it was ultimately her responsibility to make sure 
the evidence was received.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the March 2002 VCAA 
letter stated that the appellant should tell the RO if she 
knew of any additional evidence she would like them to 
consider for the condition(s) addressed by this claim.  The 
May 2004 VCAA letter informed the appellant that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know," and that "[i]f the 
evidence is in your possession, please send it to us."  

The Board also notes in passing that its April 2004 remand 
included a discussion of VCAA notification requirements.  
Further, the appealed rating decision, the November 2002 
Statement of the Case (SOC), as well as Supplemental SOCs 
(SSOCs) promulgated in December 2004 and December 2005 
provided information regarding the law and governing 
regulations regarding this case, as well as the reasons for 
the determinations made with respect to the appellant's 
claims.  It is clear that the appellant has been fully 
informed of the requirements of law in general and of the 
requirements of the VCAA in particular.  

The Board further notes that the appellant has actively 
participated in the processing of her case, and the 
statements submitted in support of her claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that neither elements (1) or 
(2) are not in dispute with regard to the claims adjudicated 
by this decision.  Element (3) is in dispute, and was 
addressed by the VCAA letters noted above.  For the reasons 
stated below, the appellant is not entitled to the benefits 
sought on appeal regarding her cardiovascular disorder, left 
knee, and psychiatric disorder claims.  Accordingly, any 
deficiency regarding elements (4) and (5) has been rendered 
moot.

In view of the foregoing, the Board finds that the appellant 
was notified and aware of the evidence needed to substantiate 
her claims and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between her and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) [VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it]; see 
also Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) [the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error"]; Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to these claims are already of record.  
These record include the appellant's service medical records 
as well as extensive post-service private and VA medical 
records.  The appellant has not indicated the existence of 
any relevant evidence that has not been obtained or 
requested.  

The Board acknowledges that the appellant was not provided VA 
examinations or medical opinions with respect to the 
cardiovascular and psychiatric claims.  However, VA 
examinations and medical opinions were not necessary as to 
either of those issues because, as discussed in detail below, 
there is no evidence of in-service incurrence of the claimed 
disorders.  

As explained in greater detail below, the outcome of these 
claims hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility. In other words, any medical opinion which 
provided a nexus between the appellant's claimed disabilities 
and her military service would necessarily be based solely on 
the appellant's uncorroborated assertions regarding what 
occurred in service. The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no credible 
supporting evidence of heart disease or psychiatric disease 
in service or of an in-service stressor.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant has been afforded the opportunity to 
present evidence and argument in support of her appeal, to 
include providing testimony at hearings conducted before the 
undersigned.  

Accordingly, the Board will move on to a decision on the 
merits.

Initial matter

In evaluating the appellant's claims, the Board is cognizant 
of the fact that her military occupational specialty (MOS) 
was that of a medical assistant, and that following her 
military service she worked as a licensed practical nurse 
(LPN).  This background must be taken into account when 
evaluating her own medical nexus opinions.  See Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) [all of which generally stand for the proposition 
that any health care professional is qualified to render a 
medical opinion.].  

Nevertheless, the record does not reflect that the 
appellant's background and training has resulted in special 
knowledge regarding the nature and etiology of 
cardiovascular, orthopedic, and/or psychiatric disabilities, 
which are the subject of this decision.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].

The Board may also take the appellant's self-interest into 
account is assessing the weight to be accorded to her self-
assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) 
[although the Board must take a physician-claimant's opinions 
into consideration, it may consider whether self-interest may 
be a factor in making such statements, even if the claimant 
herself is a health care professional]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [the Board may consider 
self interest in evaluating the testimony of claimants].  
This is of particular importance in this case because, as 
detailed below, several details of the appellant's reported 
history are not consistent with the facts documented in her 
VA claims folder.

1.  Entitlement to service connection for a cardiovascular 
disorder.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2005); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

ACDUTRA and inactive duty training

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty during such training; service 
connection is granted only for injuries, not diseases, 
incurred during inactive duty training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90 
(July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 
(1993).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves.  38 U.S.C.A. § 101(23)(A).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.

Analysis

The Board's analysis will mirror that set out in Hickson, 
discussed above.

The Board initially notes that the first Hickson element, a 
current disability, is shown in this case.  Medical records 
dated in April 1996 include findings of unstable angina, that 
examination of the heart demonstrated a tachycardia without 
murmur, and it was opined that her symptoms were consistent 
with ischemic heart disease.  Subsequent records from 
December 1997, August 1998, March 1999, and October 1999 
include findings of hypertension.  The March 1999 record also 
reflects that she received emergency room treatment for chest 
pain, and noted that she had a history of coronary artery 
disease.  In addition, the record indicates she underwent 
coronary artery bypass surgery in 1999.

Turning to Hickson element (2), in service disease or injury, 
the Board wishes to emphasize that in cases involving 
inactive duty training, service connection can only be 
established for a cardiovascular disorder when there is 
evidence of an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  
See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 
(2005).  Here, a thorough review of the service medical 
records do not reflect that the appellant experienced acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident during or as a result of inactive duty training.  
Consequently, service connection cannot be established for a 
cardiovascular disorder incurred during inactive duty 
training.

With exceptions noted immediately below, the appellant's 
service medical records are silent concerning evidence of 
cardiovascular disease.

The Board acknowledges that the appellant's service medical 
records include a June 1981 electrocardiogram report of the 
appellant from J. D.C., M.D. which demonstrated frequent 
unifocal premature ventricular contractions.  A subsequent 
July 1981 statement from Dr. C stated that the appellant was 
under his care for tachyrhythmias.  However, there is no 
indication in the official records that these evaluations 
occurred during the appellant's active duty (or within the 
one year presumptive period thereafter) or ACDUTRA.  Nor is 
there any indication that Dr. C. believes that such was 
significant.  Indeed, the presence of these reports in the 
appellant's service medical records appears to be for the 
purpose of enabling her to continue her Reserve service, not 
to support her separation for medical reasons.  The appellant 
in fact continued her Reserve service until 1986.    

The Board further notes that although a January 1982 
quadrennial Reserve examination noted the appellant had 
cardiac arrythmia, it was stated at that time that there was 
no evidence of organic heart disease.  Further, her heart was 
clinically evaluated as normal.  Crucially, there was no 
indication of a chronic cardiovascular disorder until April 
1996, a full decade after she left Reserve service, at which 
time it was determined that her symptoms were consistent with 
ischemic heart disease.

In short, a preponderance of the evidence is against the 
appellant's claim as to the matter of in-service 
cardiovascular disease.  Hickson element (2) has not been 
satisfied, and the claim fails on that basis.

The third Hickson element, medical nexus, is also not 
satisfied in this case.  

In a September 2002 private medical statement, R. A. H., D.O. 
reported, in pertinent part, that on examination he did not 
find that the appellant's heart condition, which included 
coronary artery bypass surgery, was service connected.  
Although Dr. H noted that the appellant did develop a 
tachyarrhythmia for which she received treatment which 
appeared to be on the basis of inappropriate thyroid 
medications by military medial personnel, he did not find 
that this resulted in a consequential injury to the heart.  

The Board notes that the appellant has contended that she 
developed tachycardias due to medication she took for a 
thyroid disorder, and that such tachycardias ultimately 
developed into her present cardiovascular disorder.  The 
appellant's theory has been discredited by Dr. H.  Although 
taking into consideration the appellant's nursing training, 
the Board places relatively little weight on her self-serving 
opinion.  See Black v. Brown and Pond v. West, both supra.  

[The Board observes in passing that the appellant filed a 
claim of entitlement to service connection for a thyroid 
disorder in conjunction with the other issues currently on 
appeal.  As was noted in the Introduction, the Board denied 
service connection for a thyroid disorder in April 2004.  
Thus, to the extent that the appellant is raising a claim of 
entitlement to service connection for heart disease a 
secondary to a thyroid disorder, in the absence of service 
connection for the latter, the secondary service connection 
claim necessarily fails.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).]

In summary, for reasons and bases expressed above, the Board 
finds that elements (2) and (3), in-service disease and 
injury and medical nexus, are not satisfied.  A preponderance 
of the evidence is against the claim of entitlement to 
service connection for a cardiovascular disability.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a left knee 
disorder.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out in connection with the first 
issue on appeal, above, and will not be repeated.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2005).


Analysis

Regarding the first Hickson element, the Board finds that 
there is competent medical evidence showing a current left 
knee disorder.  The September 2002 statement from Dr. H found 
the appellant to have moderate to severe, chronic and 
permanent injury to the left knee with persistent pain, 
crepitation, and limitation of motion.  

Turning to the second Hickson element, the Board notes that 
the service medical records reflect that the appellant was 
treated for complaints of bilateral knee pain of 1 1/2 weeks 
duration in November 1976.  Moreover, she reported that the 
left knee had given way, and there was an impression of left 
chondromalacia patellae, mild hamstring strain.  The 
remainder of her service medical records are pertinently 
negative.  This includes pertinently negative service 
examinations conducted in December 1976, May 1977, and 
January 1982.  To the extent that there is one isolated 
notation of a knee problem early in the appellant's service, 
Hickson element (2) has been met.  

The appellant has contended, as part of her claim, that she 
injured the left knee during military service, and that she 
had recurrent knee problems thereafter.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability. 

The appellant's assertions concerning the alleged severity 
and ongoing nature of the purported in-service knee injury 
were first made many years after her separation from service, 
and in the context of her claim for monetary benefits with 
VA.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]; see also Pond, supra; 
Cartright, supra.  Significantly, her contentions are 
inconsistent with both the service medical record (which show 
neither a left knee injury or ongoing left knee problems) and 
the post-service medical records (with the exception of a 
report of Dr. H., which will be discussed below).  The Board 
finds the appellant's statement as to an alleged in-service 
knee injury to be far outweighed by the contemporaneous 
medical evidence and therefore to be of no probative value.  
See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]. 

With respect to the crucial third Hickson element, medical 
nexus evidence, the Board notes that there is competent 
medical evidence which both supports and refutes the 
appellant's claim of service connection.

First, there is Dr. H.'s September 2002 statement which 
opined that the left knee was service-connected, in that the 
appellant sustained a traumatic injury to the left knee as a 
direct result of her active military service, and thereby 
sustained chronic and permanent injury to the left knee.  

However, while Dr. H noted he had reviewed various records, 
including military medical records, his diagnosis does not 
appear to be consistent with the service medical records.  As 
was alluded to above, those records merely note complaints on 
one occasion, in November 1976, and state that there was no 
known trauma to the knees; thus, the contemporaneous service 
medical records do not support a finding that there was an 
in-service knee injury.  Moreover, the opinion of Dr. H. does 
not appear to be consistent with the fact that there was no 
indication of in-service treatment for knee problems after 
November 1976.  

Further, the post-service medical records contain no findings 
indicative of treatment for left knee problems for many years 
after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition].  

It therefore strongly appears that the opinion of Dr. H. is 
based upon a version of the appellant's medical history which 
was supplied by the appellant herself and which, as discussed 
at some length above, is at odds with her service medical 
records and immediate post-service medical records.  Thus, it 
appears that all of 
The information concerning the purported in-service knee 
injury emanates from the appellant herself.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  The Board therefore ascribes no weight of 
probative value to the opinion of Dr. H., based as it is on 
faulty history as reported by the appellant.

The March 2004 VA joints examiner opined, following 
examination of the appellant and review of her VA claims 
folder that her left knee condition was not likely due to her 
military service.  This opinion appears to be consistent with 
the objective medical evidence of record, including a number 
of in-service physical examination reports, which strongly 
suggests that the November 1976 complaints were acute and 
transitory.  

The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b) concerning chronicity and continuity of 
symptomatology.  It has thus taken into consideration the 
appellant's assertions that she has had a left knee problem 
continually after service.  However, as has been discussed in 
some detail above, the objective evidence of record 
demonstrates merely an isolated finding in November 1976; 
pertinently negative service medical records thereafter; and 
no evidence of knee problems for a number of years after 
service.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  As discussed 
above, although the Board is cognizant of the appellant's 
medical training, her testimony is colored by her claim for 
VA monetary benefits, and the Board places no weight of 
probative value on her statements. 

In summary, while the appellant was treated for bilateral 
knee pain in November 1976, during a period of ACDUTRA, she 
was not diagnosed with a chronic disability at that time; 
there was no subsequent in-service treatment for left knee 
problems; her lower extremities were clinically evaluated as 
normal on subsequent service examinations; the post-service 
medical records contain no evidence of a left knee disorder 
for many years after service; and the competent medical 
opinion submitted in support of her claim is not consistent 
with the medical history documented in the claims folder.  
Although the March 2004 VA examiner did not provide a 
detailed rationale in support of his opinion, he did note 
that there was no mention of any left knee condition on the 
January 1982 quadrennial examination.  As such, it indicates 
the VA examiner's opinion was based, at least in part, on the 
fact that there was no medical evidence of a chronic left 
knee disability following the November 1976 treatment for 
knee pain.

In short, element (3) has not been met and the claim fails on 
that basis.

Based on the foregoing analysis, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for a left knee disorder.  The 
benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

Relevant law and regulations

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) a current medical diagnosis of PTSD; (2) medical evidence 
of a causal nexus between PTSD and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

With respect to crucial element (3), in-service stressors, 
the evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  If it is determined through military 
citation or other supportive evidence that a claimant engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the claimant's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  

Where a determination is made that the claimant did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the claimant's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
claimant's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen, 10 Vet. App. 
at 142.



Analysis

Initially, the Board notes that the competent medical 
evidence indicates the appellant has been diagnosed with 
various acquired psychiatric disorders, including mood 
disorder, panic disorder without agoraphobia, major 
depressive disorder, and PTSD.  Because as detailed above 
there are special regulatory provisions for PTSD claims, the 
Board will address separately whether the appellant is 
entitled to service connection for an acquired psychiatric 
disorder other than PTSD, and whether she is entitled to 
service connection for PTSD.

Service connection for an acquired psychiatric disorder other 
than PTSD

The first Hickson element, current disability, is satisfied, 
although because of varying diagnoses it is somewhat unclear 
which disorder, or disorders, is present.  For example, a 
June 2001 mental status examination report from a private 
psychologist diagnosed a mood disorder.  A March 2002 private 
medical statement from M. E. W., M.D. (hereinafter, "Dr. 
W") noted that the appellant was being treated for, among 
other things, panic disorder without agoraphobia.  Various 
treatment records dated in 2003 include findings of major 
depressive disorder.  In any event, for the purposes of this 
decision element (1) is met. 

Turning to the second Hickson element, in-service disease, 
the Board notes that nothing in the service medical records 
indicates treatment for psychiatric problems while on active 
duty.  To the contrary, the appellant's psychiatric condition 
was consistently evaluated as normal on service examinations 
conducted in September 1976, December 1976, May 1977, and 
January 1982.  Moreover, on all of her Reports of Medical 
History, the appellant checked the box to indicate she had 
not experienced depression or excessive worry, nor nervous 
trouble of any sort.  There was also no treatment for a 
psychiatric disorder for many years after service.  
Consequently, the second Hickson element is not satisfied.

For the sake of completeness, the Board will also address the 
third Hickson element, medical nexus.

There is no competent medical evidence which relates a 
current acquired psychiatric disorder, other than PTSD, to 
the appellant's military service.  In the absence of such 
disorders in service or for many years thereafter, such an 
opinion would be an impossibility.  Indeed, a June 2001 
mental status examination report indicates that the 
appellant's mood disorder was due to carpal tunnel syndrome 
and unstable angina.  [Neither of these conditions are 
service connected.] 

For these reasons, the  Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of service connection for an acquired psychiatric 
disorder other than PTSD.

Service connection for PTSD

Discussion

In this case, the appellant has contended that she has PTSD 
due to a sexual assault that occurred in March 1977, which 
was during a period of ACDUTRA.

(i.)  Development

Because the appellant has contended that she has PTSD due to 
an in-service sexual assault, the Board has considered the 
provisions of Patton v. West, 12 Vet. App. 272 (1999) in 
determining whether additional evidentiary development is 
required.  
In Patton, the Court held that special consideration must be 
given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provisions of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

The March 2002 VCAA letter provided to the appellant 
specifically addressed these special provisions, and the 
appellant has provided examples of purported behavioral 
changes in support of her claim.  Consequently, because the 
appellant has already been given an opportunity to submit 
alternative sources of information, and has already 
identified any such alternative sources, additional 
development is not warranted.  In the absence of any specific 
information, it is clear that any attempt on the part of VA 
to verify the alleged personal assault in service would be an 
exercise in futility.  

(ii.)  Discussion of 38 C.F.R. § 3.304(f) elements 

There is competent medical evidence diagnosing the appellant 
with PTSD, to include a March 2002 statement from Dr. W. and 
a September 2002 statement from Dr. R.  Therefore, element 
(1) of 38 C.F.R. § 3.304(f) has arguably been satisfied.

The Board further notes that the statements from Dr. W and 
Dr. R, as well as an August 2002 private medical statement 
from W. R. R., M.D., all relate the appellant's current 
diagnosis of PTSD to her account of an in-service sexual 
assault.  Accordingly, element (2) of 38 C.F.R. § 3.304(f) 
has also been satisfied.

Turning to crucial element (3) of 38 C.F.R. § 3.304(f), 
concerning credible supporting evidence that the claimed in-
service stressor actually occurred, the record does not 
reflect the appellant engaged in combat during her military 
service, nor does she contend otherwise.  Therefore, the law 
requires that her claimed stressors be corroborated by 
evidence other than the claimant's lay testimony or the 
diagnosis of PTSD.

After having carefully reviewed the record, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor.  The appellant's service medical and 
personnel records were obtained in conjunction with this 
case, and contain no reference to any sexual assault.  In 
fact, as noted above, subsequent service examinations 
evaluated her psychiatric condition as normal.  The official 
records indicate that at no time during service did she voice 
any psychiatric complaints, nor did she report he alleged 
sexual assault.  Indeed, the appellant has acknowledged, to 
include at the March 2004 hearing, that she did not report 
the alleged assault to anyone for years after it occurred.  
Consequently, there are no formal records, such as police 
reports or court martial records, of the purported incident.

The appellant has testified that she told her sister about 
the assault approximately two years after it occurred, and a 
lay statement from her sister to this effect was received in 
October 2002.  Her sister also stated that she had noticed a 
change in her sister's behavior after she returned from duty 
in 1977, the time of the purported assault.  Nevertheless, 
there is  no contemporaneous report of the alleged sexual 
assault.  Indeed, even with these assertions there is no 
mention of a sexual assault found in the appellant's medical 
records for almost 25 years, and then only in connection with 
the filing of her claim for monetary benefits with VA.  The 
Board places no weight on the recent statement of the 
appellant and her sister.  See Madden, Shaw and Cartright, 
both supra.

The appellant's spouse has also submitted a statement in 
support of her claim, but he indicates recent behavioral 
changes.  Moreover, the record does not indicate the 
appellant was married to her spouse at the time of the 
purported sexual assault in 1977.

Pursuant to Patton, the Board has also closely examined the 
record for a reduction in efficiency, problems with authority 
figures or anything out of the ordinary which would be 
suggestive that a traumatic event had in fact occurred.  In 
pertinent part, the appellant has asserted, including at the 
March 2004 hearing, that she returned to her Reserve unit in 
May 1977, following her training, even though she was 
supposed to undergo an additional period of training.  She 
has identified that as evidence of such a behavioral change.  

The service records confirm the appellant transferred back to 
her Reserve unit after her released to her Reserve Unit after 
completing training in May 1977.  However, the service 
records also reflect that the appellant was ordered to 8 
weeks of training from March to May 1977, and the record 
indicates she completed the requisite period; it does not 
appear from the service records that she was originally 
scheduled to undergo additional training at that time.  
Moreover, as noted by the December 2004 SSOC, this was not an 
unusual transfer for a reservist after completion of Advanced 
Individual Training (AIT); the common practice was that one 
would transfer back to his or her local Reserve unit and wait 
for an opening in their specialized training field in their 
unit, then complete the next level of training.

In short, the official records do not indicate any sudden or 
unusual change in duty assignments or training schedule, nor 
do they indicate any decrease in the appellants' efficiency 
around the time of the purported sexual assault in 1977.

The Board also wishes to note that the service records 
indicate that the appellant continued in the Reserves for 
several years after the time of the purported sexual assault, 
and that she satisfactorily completed her assigned duties.  
For example, an Enlisted Evaluation Report for the September 
1981 to August 1982 period gave the appellant high marks for 
her professional competent and professional standards.  Thus, 
the service records do not indicate reduction in efficiency, 
problems with authority  figures or anything out of the 
ordinary which would be suggestive that a traumatic event had 
in fact occurred.

The appellant has also asserted, to include in a statement 
received in May 2005, that she had a weight gain following 
the assault and indicated that was evidence of a behavioral 
change.  

The Board acknowledges that the appellant's weight was noted 
as 140 on her September 1976 service examination, and that 
her weight increased to 166 on her May 1977 examination and 
to 172 on her January 1982 quadrennial examination.  However, 
her December 1976 examination shows that her weight was 155.  
As such, the record indicates that her weight gain began 
prior to the time of the purported sexual assault in 1977.  

Moreover, service medical records apparently dated in October 
1976 noted that she was taking diet pills at that time, in 
conjunction with medication for her thyroid condition.  This 
further supports a finding that the appellant had difficulty 
maintaining her weight prior to the time of the purported 
sexual assault in 1977, and that this difficulty was related 
to her thyroid condition.  This latter conclusion is also 
supported by an April 1977 medical records worksheet which 
noted, in pertinent part, that the appellant had a recurrent 
thyroid problem and deviations from normal in weight.  In 
addition, as noted in the December 2005 SSOC, the Merck 
Manual, 17th Edition, listed weight gain as one of the 
symptoms of hypothyroidism.

Taken as a whole, the evidence of record does not support the 
appellant's contention that she was the victim of a sexual 
assault in 1977 as she claims.  She did not report the 
assault, as she herself admits, and there is no collateral 
evidence, such as efficiency report, which suggest that a 
traumatic event actually occurred.  As discussed above, the 
appellant's contention that her weight gain was caused by the 
purported sexual assault (with the implication of nervous 
overeating after the assault) does not stand up in light of 
evidence that she was steadily gaining weight even before the 
time of the alleged assault, and that such weight gain was 
caused by her well-documented thyroid condition.  

For these reasons, the Board concludes that one of the 
required elements under 38 C.F.R. § 3.304(f), credible 
supporting evidence that a claimed in-service stressor 
actually occurred, has not been satisfied.  Consequently,  
the Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a cardiovascular 
disorder is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder, to include as secondary to a knee disorder.

6.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a knee disorder.

In Stegall v West, 11 Vet. App. 268, 271 (1998), the Court 
held that "a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand."  

In the April 2004 remand, the Board directed, in pertinent 
part, that the appellant be accorded a VA examination to 
determine the nature and etiology of any disorder of the 
knees, left hip and low back.  The examiner was to provide an 
opinion as to whether it was at least as likely as not that 
any identified disorders were related to the appellant's 
military service.  The examiner was also to state an opinion 
as to whether it was at least as likely as not that the 
claimed back and hip disorder were related to any identified 
knee disorder.

As noted in the adjudication of the appellant's left knee 
claim, she was accorded a VA examination in March 2004 which 
included a diagnosis for a chronic left knee disorder.  The 
examiner also provided the same diagnosis regarding the right 
knee, but unlike the left knee, the examiner did not indicate 
whether this disability was related to military service.  
Moreover, while the examiner provided opinions as to whether 
the low back and left hip disorders were related to military 
service and/or were secondary to the left knee, he did not 
indicate whether they were secondary to the right knee.  As 
such, this examination was not in accord with the Board's 
remand directives.  Therefore, another remand is required to 
comply with the Court's holding in Stegall.

7.  Entitlement to service connection for a ganglion cyst.

The appellant's service medical records reflect that she 
complained of a ganglion cyst on her wrist in June 1978, 
which her DD Form 214 indicates would have constituted a 
period of active service.  Therefore, service connection can 
be established for a disease or injury incurred during such 
service.  However, these records do not appear to specify 
which wrist had the cyst, and noted that she had decided to 
go to a civilian doctor instead.  Nevertheless, there is in-
service evidence indicating treatment for the claimed 
condition.

The record also reflects that the appellant was had dorsal 
ganglion cysts excised from both wrists in 2001.  However, 
there is no competent medical nexus evidence which relates 
these cysts to her military service.  

The Board also finds it significant that there was no record 
of any treatment for such cysts in the VA claims folder for 
the period from 1978 to 2001, a gap of approximately 23 
years.  Further, the post-service treatment was subsequent to 
the work-related wrist injury in 2000, and the record 
reflects that the cysts were excised in conjunction with 
carpal tunnel release procedures.  

Nevertheless, as there is evidence of a ganglion cyst during 
service, and evidence of a current disability, the Board 
concludes that a remand is required to determine whether the 
current disability is related to military service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002), in which VA was 
required to obtain a nexus opinion when there was evidence of 
disease in service and competent evidence of a current 
disability

8.  Entitlement to service connection for a respiratory 
disorder.

The appellant's service medical records reflect that she was 
assessed with asthmatic bronchitis in April 1977.  Subsequent 
records from May 1997 show findings of exertional dyspnea, 
and that she was placed on physical profile as a result 
thereof.  However, her lungs and chest were evaluated as 
normal on her May 1977 and January 1982 service examinations. 

A September 2002 statement from Dr. H included a finding of 
mild to moderate chronic and permanent bronchial asthma with 
the development of periodic paroxysms and asthmatic breathing 
associated with expiratory wheezing and shortness of breath 
occurring several times per year.  Dr. H. opined that this 
condition was a result of the appellant's service-connected 
injury.  However, with the exception of Dr. H.'s statement, 
the post-service medical records do not appear to include 
findings of a current respiratory disorder.  

As with the ganglion cyst claim, there is evidence of in-
service treatment for respiratory problems and competent 
medical evidence of a current respiratory disability.  
Therefore, a remand is required to accord the appellant an 
examination.  See Charles, supra.

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The appellant should be afforded a VA 
examination to determine the nature, 
extent, and etiology of any current right 
knee, low back, and left hip disorders.
Following examination of the appellant 
and review of pertinent medical records, 
the examiner must explicitly state 
whether there is a current, chronic 
disability of the right knee.  For any 
such disability found to exist, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
such was incurred in or aggravated during 
the appellant's military service.  
Additionally, the examiner should 
indicate whether any current disorders of 
the low back and left hip were caused or 
aggravated by the right knee disorder.  
The service medical records detailing 
treatment for bilateral knee pain in 
November 1976, as well as the opinion of 
Dr. H. in September 2002 and the March 
2004 VA examiner's report should be taken 
into consideration in making this 
opinion.

The appellant should also be afforded a 
VA examination to determine the nature, 
extent, and etiology of any current 
ganglion cyst residuals and respiratory 
disorder.  Following examination of the 
appellant and review of pertinent medical 
records, the examiner must indicate 
whether any ganglion cyst residuals 
and/or respiratory disorder currently 
exist.  If either or both disorders are 
diagnosed, the examiner should express an 
opinion as to whether it is as likely as 
not that current ganglion cyst residuals 
or respiratory disorder were incurred in 
or aggravated by the appellant's military 
service.  The examiner should take into 
consideration the June 1978 service 
medical record which includes a reference 
to such a cyst, as well as the post-
service medical records indicating that 
cysts were excised from both wrists in 
2001.  The examiner should take into 
consideration service medical records 
noting asthmatic bronchitis in April 1977 
and exertional dyspnea in May 1977, as 
well as Dr. H.'s September 2002 opinion.

If separate examinations or specialist 
consultations are necessary to address 
these matters, they should be conducted.  
A report or reports should be prepared 
and associated with the appellant's VA 
claims folder.   

2.  After completing any additional 
development and/or notification deemed 
necessary, VBA should readjudicate the 
issues on appeal.  

If the benefits requested on appeal remain denied, in whole 
or in part, the appellant should be furnished an SSOC which 
addresses all the evidence obtained since the last SSOC in 
December 2005, and be allowed an appropriate opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted as to any issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


